Citation Nr: 1606121	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-30 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1979 to March 1983 and April 1987 to March 1990.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). Effective June 10, 2013, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in October 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA). See the June 2014 letter from SSA. VA has a duty to attempt to obtain SSA records when it has notice of their existence. Remand is therefore necessary.

Additionally, the Veteran's service treatment records contain entries that are in German and must be translated to permit proper evaluation.

The Veteran testified at his October 2015 videoconference hearing that his claimed hypertension, hearing loss, and low back disorders have gotten worse since his last VA medical examination. His hypertension and hearing loss claims were earlier denied because he did not have a current diagnosis. New VA medical examinations would allow a review of a full and complete record.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA any records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims. All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available. 

2. Have the Veteran's service treatment records that are in German translated. Specifically, in the document titled "STR-Medical" with a receipt date of May 9, 2014 in VBMS, pages 20 and 40 out of 40 pages are in German and do not have accompanying translations. 

3. Then schedule the Veteran for a VA audio examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus. The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the claims file was reviewed.

All indicated tests and studies should be completed, including the Maryland CNC test and a pure tone audiometry test.

If the Veteran has hearing thresholds that meet the criteria for disability under VA regulations, the examiner should report whether the Veteran's hearing loss and tinnitus had their clinical onset during active service or are related to his in-service noise exposure.

Additionally, if the Veteran has hearing thresholds that meet the criteria for disability under VA regulations, the examiner should provide an opinion as to whether the Veteran's tinnitus is related to his hearing loss.

In providing this opinion, the examiner's attention is called to the following:

*The Veteran was provided an audiogram in April 1982 with the following results:


500 Hz
1000 Hz 
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
10
15
15
5
10
15
Left
15
20
15
10
20
15

*The Veteran was provided an audiogram in June 1986 with the following results:


500 Hz
1000 Hz 
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
10
10
15
5
0
35
Left
10
20
20
10
10
20

*The Veteran was provided an audiogram in March 1987 with the following results:


500 Hz
1000 Hz 
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
5
0
0
5
0
35
Left
5
0
0
0
10
20

*The Veteran was provided an audiogram in February 1989 with the following results:


500 Hz
1000 Hz 
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
10
15
10
5
5
25
Left
10
20
10
15
10
15

*The Veteran's February 1989 service treatment records state that he was routinely exposed to hazardous noise. 

*The Veteran testified during his October 2015 videoconference hearing that he has near constant ringing in his ears that has existed since approximately 1995. He stated that he did not have significant noise exposure after service. He testified that he had problems hearing people talking to him. 

A clear explanation for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4. Schedule the Veteran for a VA medical examination to determine the nature and likely etiology of the Veteran's claimed hypertension. The claims folder must be made available to and reviewed by the examiner.

While the entire claims folder must be reviewed, the examiner's attention is called to the following evidence:

*The Veteran's service treatment records show elevated blood pressure readings. The Veteran's service blood pressure readings are as follows:

October 1987
150/98

November 1987
132/92
128/86
150/90
132/86
128/88

December 1987
126/90
140/80
140/90
136/88
132/90
135/87
132/80
136/82
130/96
116/86
118/36
130/90
126/90

January 1988
140/80
136/88
128/90
130/80
127/87
140/80
131/95
130/90
141/89


*The Veteran testified during his October 2015 videoconference hearing that he was first diagnosed with high blood pressure while serving in Germany in 1987 and was put on medication for his high blood pressure while in service. 

The examiner should provide an opinion as to whether the Veteran currently has hypertension. If so, please provide an opinion as to whether the Veteran's hypertension was caused by or during his active military service. 

The examiner is requested to provide a thorough explanation for any opinion provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

5. Schedule the Veteran for a VA examination to determine the nature and likely etiology of any low back disorders. The claims folder must be made available to and reviewed by the examiner.

While the entire claims folder must be reviewed, the examiner's attention is directed to the following evidence:

*The Veteran's March 1987 medical examination showed a normal spine.

*The Veteran was treated three times a week with physical therapy for low back pain from October 1987 to January 1988. 

*The Veteran was treated in October 1988 for low back pain.

*The Veteran was treated during service in February 1989 for low back pain. The clinician noted that the Veteran injured his back in 1985 while doing heavy lifting.

*The Veteran was treated for low back pain in March 1989. 

*The Veteran testified during his October 2015 videoconference hearing that he had trouble with his low back since he was in service, starting in 1980-1981. He stated that he fell off a tank at Fort Bliss and was on medication and bed rest. He testified that he did not have medical insurance, so he did not seek treatment for his back until he was seen at the VA twenty years after service. He testified that he was told by two different VA physicians that his low back disorder was related to his military service. 

Based on examination and interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Provide a diagnosis for each low back disorder shown on examination. 

(b) For every diagnosis, please indicate whether each disability is caused by the Veteran's active service.

The examiner is advised that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

The examiner is also advised that by law, the mere statement that the claims folder was reviewed and/or that the examiner has expertise in the subject matter is not adequate to find that the examination is sufficient.

6. After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal. If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




